Case 3:19-cv-04597-LB Document 66-2 Filed 04/06/20 Page 1 of 2




              EXHIBIT 2
                    Case 3:19-cv-04597-LB Document 66-2 Filed 04/06/20 Page 2 of 2




From:                             Lauppe, Patrick W.
Sent:                             Friday, February 21, 2020 4:40 PM
To:                               Matt Wawrzyn; tatkins@atkinsdavidson.com
Cc:                               z/FB-VDPP
Subject:                          VDPP v. Facebook Technologies (Case No. 3:19-cv-04597) - source code review


Matt,

As you know, VDPP’s infringement contentions are due March 12, 2020. As VDPP has represented, it intends to have an
expert review Facebook’s source code. To date, Facebook has not received any disclosure of an expert pursuant to the
Protective Order since making its source code available on January 8, 2020. As you know, we will need to have sufficient
time to review the expert’s background consistent with the Protective Order before the expert’s review may
begin. Please let us know when VDPP intends to disclose an expert, and when it plans to review Facebook’s source
code.

Thanks,
Patrick

Patrick Lauppe
Cooley LLP
3175 Hanover Street
Palo Alto, CA 94304-1130
+1 650 843 5833 office
plauppe@cooley.com




                                                           1
